Case 1:19-cr-00254-ALC Document 17 Filed 05/13/19 Page 1of 3

L

AO 98 (Rev. 12/E1} Appearance Bond

UNITED STATES DISTRICT COURT

for the

District of Arizona

    

 

United States of America )
Vv.
Reginald Fowler Case No.  19-09181MJ aa
- a
Defendant ) v
APPEARANCE BOND Xt,
Defendant’s Agreement
L R CC LAVILID Foe (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
( X ) if convicted, to surrender to serve a sentence that the court may impose; or
( X }  tocomply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( ) (1) This is a persona! recognizance bond.
( )(@) Thisisanunsecuredbondof$ oe
( X ) (3) This is a secured bond of $ _5,000,000.00 = ——__, secured by:
{ fas __, in cash deposited with the court.

( X) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

Two financially responsible co-signers and real property (to be posted in NY): .

3965 Bayamon Street, Las Vegas, Nevada; 8337 Brittany Harbor Drive, Las Vegas, Nevada

4670 Slippery Rock Drive, Fort Worth, Texas; 4417 Chaparral Creek Drive, Fort Worth, Texas

8821 Friendswood Drive, Fort Worth, Texas .
If this bond is secured by real property, documents to protect the secured interest may be filed of record.

 

 

 

 

 

 

 

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety}:

 

 

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

 
Case 1;19-cr-00254-ALC Document 17 Filed 05/13/19 Page 2 of 3

pote 1

 

Page 12.
AO 98 (Rey. 12/1 B) Appearance Bond
Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its
value while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

i, the defendant -- and each surety ~ declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

  

Date: Slat

 

 

id Defendant's signature

 

 

 

 

 

Surety/property owner — printed name . - Surety/property owner — signature and date 7
Surety/property owner — printed name — Surety/property owner — signature and date
a Suretyfproperty owner — printed name — Surety/property owner ~~ signature and date
CLERK OF COURT

Date: _S/9/201 g ;

Approved.

 

Date: S/S

 

Judge's signature

 

 
 

Case 1:19-cr-00254-ALC Document 17 Filed 05/13/19 Page 3 of 3

                  

 

     

An

_WOEOL A

 

 

 

USES oo uoaegultay aay C)

LHOINYIAQ ALO
VSL - NOW

 

MTN

L809. 9198 29 Sa

!

 

   

 

 

   

_ LES PISZLLE

ANU

 

SZ0Z6E90

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

       

 
 

 

 

  

                         

 

sapue: 4 —_ -
_ Lean a jyAt SS ASE
Hee weed i rl ssanuppe updos ino jo uogeaupoe 29) 90 se0upp woReIO MOK MATOS ON]
8 7a PR : Le SSRPRY  f.-]
. Aug essary oB1eg [—] : “pping eaylag xqpd, Wale oxy Der spooH sncvaDuep sn} Ade suoARLAaOy aed eT] : - 2 “ 2 = : . | a
a * oa wrt tC wsencttias Ol meee Ol oN #] Apparses FPH womympnsociarder 4 ! “wopas giz “Old 10 40K00 "Od eae . i o :
ie . t aut ean oe = = 0
fa Le sposanya Pq sm Kon OQ enn} ssyeigegeee aN Saunas IM} an Me E \s | . a
3 ispoof snovafivep mews juawmedrys sip sa0q Aenyseny, BCH ~ . | x
= “fyua-geyonyap eguapise , . “uedoy 1 Oe -
o 04 Arann 10; UBIG AR SsmuppO "Aonyep so) ubas Au "Aionyjop 20 Bimeubts a Suwa TH < mine Pe yank qi i Oo
yo) aq Ante atloxsog uae weevil 3 eee Pat an | ere i
2 “Sinema gaa eer eubg aad pauinbay aImmeusig On ya ut SS i 1oyyoi } \ dae 5.
3g oul i tl , _ !
1B : . i — Te , a Salen, oo |
13 veges yr nappa SSG Poe Aionag AepuMeS. L_) anes Do ETE ATA SY? sauontaey ¢ 8 -
: . 7 vs - OF io |
: 2 “UpIng onyung XAPOY oYp Bug ‘Adee Anu sOBy suondg aurgeusis Aaaljaqg pue Bulpuey jeloads g I & !
5 : aauaajay Bunypig yeusop no, . 2 ff °
“| a aqny, og et 4 : wee os
o lt aa. adopaauly XQpe4 4 _
gO a0 mC meen! 4 iy aS TiNGoHe © \ B-
{es send, § RUGeYG § CUR , aan SB
“ . s
- . an
pygarjane LON Aueajog Aapmss ~eiqe eA LOR Aengog Anping lacoymipshnelod - 7 as Soap y oo
. ADD Sa6U |r UIE DOU EEAUIENG PON : ¢ th
Jaagg sseuceg xapa WSWueAQ PIBPURIS xaPay
er eae angen fepuayyuosnentp ACCEL
TS £ ‘J
laa eee) | | entutseuenge Sl THRE 7
Zsa nea net os et . si
“OigoyeAB LON Alonguny Animas sii oT : .
; y99]o8-y Azanjop Sunout sanu| sng axgu arog on ey kid
win Abe P84 Numi LDL AgL eek LO} oe te saps
sheg SSauIsng £102 per esl: Bias ot . . : re
\. Mimaueramaiea, » oe
| ‘Saf 0S4 adn sobeyaig smo, goes abeyoeg said “ y

 

‘aay yaqe’] Guaddiyg ,ssaidxq xqpa4 jo do} ubly
\ _

)

   
    

  

WO SN
abeyaed

 
